Citation Nr: 0205944	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  01-04 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for otitis media of the left ear with tympanoplasty 
and mastoiditis.

2.  Entitlement to a disability evaluation in excess of zero 
percent for hearing loss of the left ear.

3.  Entitlement to a disability evaluation in excess of 10 
percent for tinnitus. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to May 
1964.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The service-connected otitis media of the left ear with 
tympanoplasty and mastoiditis is principally manifested by 
purulent discharge from the intramural of the left ear, 
infection of the middle and inner ear, hearing loss, 
tinnitus, and dizziness.  

2.  The service-connected defective hearing of the left ear 
is principally manifested by an average puretone threshold of 
51.25 to 59 decibels with a speech discrimination score of 96 
percent.    

3.  The service-connected tinnitus is recurrent.  

4.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for otitis media of the left ear with tympanoplasty 
and mastoiditis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.87, Diagnostic Code 6200 (2001).  

2.  The criteria for a 10 percent disability evaluation 
rating for dizziness due to the otitis media of the left ear 
with tympanoplasty and mastoiditis have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.87, Diagnostic 
Code 6204 (2001). 

3.  The criteria for a disability evaluation in excess of 
zero percent for defective hearing of the left ear have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85, 
Diagnostic Code 6100 (2001).

4.  The criteria for a disability evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2001).

5.  An extraschedular disability rating is not warranted.  
38 C.F.R. § 3.321(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding his claim on 
appeal.  In an April 2001 statement of the case and in an 
August 2001 supplemental statement of the case, the RO 
notified the veteran of the pertinent law and regulations.  
The RO also informed the veteran what evidence was 
considered.   

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  Review of the record reveals 
that the veteran was afforded VA medical examinations in 
September 2000 in order to determine the current severity of 
his disorders.  Relevant VA treatment records have been 
obtained and associated with the claims folder.  The veteran 
has also submitted statements from his private physicians.  

In his April 2001 substantive appeal, the veteran requested a 
hearing before the Board.  A hearing was scheduled for May 
2001.  However, in a May 2001 statement, the veteran 
indicated that he was unable to attend the hearing due to his 
health.     

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, a remand of this matter for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for re-adjudication 
is required under the VCAA or otherwise. 

Pertinent Criteria

Disability ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001). 

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992). 

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  These are assigned based on a combination 
of the percent of speech discrimination and the puretone 
threshold average, as contained in a series of tables within 
the regulations.  The puretone threshold average is the sum 
of the puretone thresholds at 1000, 2000, 3000, and 4000 
hertz, divided by four.  38 C.F.R. § 4.85 (2001). 

Under Diagnostic Code 6200, a 10 percent disability 
evaluation, the maximum allowed, is awarded for chronic 
suppurative otitis media, mastoiditis, or cholesteatoma (or 
any combination), during suppuration, or with aural polyps.  
38 C.F.R. § 4.87, Diagnostic Code 6200 (2001).  Evaluations 
of hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of the skull, are to be done separately. 

Under Diagnostic Code 6204, peripheral vestibular disorders, 
a 10 percent rating is warranted for occasional dizziness and 
a 30 percent rating is warranted for dizziness and occasional 
staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204 (2001).  

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Factual Background

In a June 1997 statement, Dr. R.T. stated that the veteran 
had a history of chronic mastoidectomy of the left ear with a 
fistula in the area of the operation.  Dr. R.T. indicated 
that the audiogram revealed a mild loss from severe to 
profound in that ear with hardening the bones in the ear, 
apparently osteosclerosis.  

A March 2000 VA treatment record notes that the veteran had 
complaints of vertigo.  

A September 2000 VA examination report indicates that the 
veteran reported having hearing loss, balance problems, 
tinnitus, and vertigo episodes since 1957.  He reported 
having a history of left sided chronic otitis media, left 
middle ear surgery in 1957 and left tympanomastoidectomy in 
October 1997.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
55
LEFT
60
50
50
55
80

The average puretone threshold for the right ear was 25 
decibels.  The average puretone threshold for the left ear 
was 59.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and 96 percent in the 
left ear.  The diagnosis was hearing within normal limits in 
the right ear from 500 hertz to 3000 hertz with a moderate 
sensorineural hearing loss at 4000 hertz, with normal middle 
ear function and word recognition score within normal limits; 
and moderate to severe mixed type hearing loss in the left 
ear from 500 hertz to 4000 hertz .  It was noted that 
impedance was not done in the left ear due to previous middle 
ear surgery.  The word recognition score was within normal 
limits.   
  
A September 2000 VA ear disease examination report indicates 
that the veteran had left ear surgery in about 1959 while in 
active duty.  The discharge from the left ear continued and 
the veteran had a revision of the operation about 4 years 
ago.  Examination revealed no abnormalities of the auricle.  
There was purulent discharge in the intramural of the left 
ear.  There was no tympanic membrane in the left ear.  There 
was no tympanum in the left ear.  Examination of the mastoid 
revealed discharge evidence of the cholesteatoma.  The 
veteran had a status post mastoidectomy on the left.  There 
was active ear disease in the left ear.  There was infection 
of the middle or inner ear on the left.  The veteran's 
complications of the ear disease included hearing loss and 
dizziness.  The diagnosis was chronic suppurative mastoiditis 
of the left ear.  

A September 2000 VA treatment record indicates that the 
veteran had complaints of dizziness.  

A November 2000 VA treatment record indicates that the 
veteran underwent a left radical mastoidectomy.  He had no 
postoperative complications.  

On the authorized audiological evaluation in April 2001, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
35
LEFT
60
50
55
50
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
diagnosis was hearing within normal limits from 250 hertz to 
2000 hertz and mild to moderate severe sensorineural hearing 
loss from 4000 hertz to 8000 hertz with excellent speech 
recognition ability and normal middle ear function in the 
right ear; and moderate to moderately-severe mixed hearing 
loss from 150 hertz to 8000 hertz and excellent speech 
recognition ability in the left ear.      

Analysis

I.  Entitlement to an increased disability rating for otitis 
media.

The veteran's otitis media of the left ear with tympanoplasty 
and mastoiditis has been rated as 10 percent disabling under 
38 C.F.R. § 4.87, Diagnostic Code 6200.  Under this 
Diagnostic Code, a 10 percent evaluation is assigned for 
chronic suppurative otitis media "during suppuration, or 
with aural polyps."  

The medical evidence shows that the otitis media of the left 
ear with tympanoplasty and mastoiditis is manifested by 
complaints of hearing loss, balance problems, tinnitus and 
vertigo.  There are objective findings of purulent discharge 
in the intramural of the left ear and infection in the middle 
ear.  The examiner who performed the September 2000 VA ear 
disease examination indicated that the veteran's 
complications of the ear disease included hearing loss and 
dizziness.  The examiner stated that there was evidence of 
active ear disease.  The diagnosis was chronic suppurative 
mastoiditis of the left ear.  

Since there is evidence of chronic suppurative mastoiditis of 
the left ear, a 10 percent evaluation is warranted under 
Diagnostic Code 6200.  The 10 percent evaluation is the 
highest scheduler rating under Diagnostic Code 6200.  

Diagnostic Code 6200 indicates that complications of the 
chronic otitis media or mastoiditis are to be evaluated 
separately.  38 C.F.R. § 4.87, Diagnostic Code 6200.  The 
medical evidence of record shows that the complications due 
to the otitis media include hearing loss and tinnitus.

The veteran's hearing loss of the left ear is rated 
separately under Diagnostic Code 6100 and a noncompensable 
evaluation is assigned.  See 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  The evidence shows that tinnitus is also a 
complication of the otitis media with mastoiditis and a 10 
percent evaluation is assigned under Diagnostic Code 6260.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260.  

The medical evidence shows that the veteran also experiences 
dizziness as a complication of the service-connected otitis 
media of the left ear with tympanoplasty and mastoiditis.  
The September 2000 VA examination report indicates that the 
veteran had complaints of balance problems and vertigo.  The 
examiner noted that the veteran's complications of the ear 
disease included dizziness.  VA treatment records dated in 
2000 show complaints of dizziness and vertigo.  As noted 
above, Diagnostic Code 6200 indicates that complications of 
the otitis media should be rated separately.  Thus, the Board 
finds that a separate 10 percent rating is warranted for the 
dizziness due to the otitis media under Diagnostic Code 6204, 
peripheral vestibular disorders.  Under Diagnostic Code 6204, 
a 10 percent evaluation is warranted for occasional 
dizziness.  38 C.F.R. § 4.87, Diagnostic Code 6204.  The 
Board finds that a 30 percent evaluation is not warranted 
under Diagnostic Code 6204 because there is no evidence of 
occasional staggering.  

In short, for the reasons and bases expressed, above the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to a disability 
evaluation in excess of 10 percent for otitis media of the 
left ear with tympanoplasty and mastoiditis under Diagnostic 
Code 6200.  However, a separate 10 percent evaluation is 
warranted for dizziness, a complication of the service-
connected otitis media, under Diagnostic Code 6204.  Thus, 
the appeal is granted to that extent.  

II.  Entitlement to a disability evaluation in excess of zero 
percent for hearing loss of the left ear.

The RO assigned a zero percent evaluation to the veteran's 
service-connected defective hearing in the left ear under the 
provisions of Diagnostic Code 6100.

Under pertinent regulations, an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2001).  The Board 
finds that the September 2000 VA examination and the April 
2001 audiological evaluation were conducted by a state-
licensed audiologist and all necessary tests were performed.  

The September 2000 VA examination shows that the veteran has 
an average puretone threshold of 59 decibels for the left 
ear, with 96 percent speech discrimination.  If impaired 
hearing is service-connected in only one ear, the nonservice-
connected ear will be assigned a designation of I.  See 
38 C.F.R. § 4.85(f).  The only possible interpretation of 
this examination under new regulations is that the veteran's 
hearing loss of the left ear is at level II and the veteran's 
hearing loss in the nonservice-connected right ear is at 
level I.  Therefore, a zero percent rating is warranted under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2001). 

The result is the same when the results of the April 2001 
audiological examination are applied to the schedular 
criteria.  Again, the only possible interpretation is that 
the veteran's left ear hearing loss is a Level I.  Such 
warrants the assignment of a zero percent rating under the 
provisions of Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2001).

In summary, a disability evaluation in excess of zero percent 
is not warranted for the service-connected defective hearing 
of the left ear, for the reasons and bases described above.  
The preponderance of the evidence is against the veteran's 
claim for an increased evaluation and the claim is denied.

III.  Entitlement to an increased evaluation for tinnitus.

The RO assigned a 10 percent rating to the veteran's tinnitus 
under Diagnostic Code 6260.  38 C.F.R. § 4.88a, Diagnostic 
Code 6260.  In this case, the evidence reflects that the 
veteran has recurrent tinnitus as a result of the service-
connected otitis media.  The 10 percent evaluation is the 
highest possible rating under Diagnostic Code 6260.  The 
rating schedule does not provide a schedular rating higher 
than 10 percent for tinnitus.  

Thus, a disability evaluation in excess of 10 percent for 
tinnitus is denied.  

IV.  Entitlement to an extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure).  In the August 
2001 supplemental statement of the case, the RO specifically 
considered whether extraschedular rating under 38 C.F.R. 
§ 3.321(b) should be assigned as to the left ear disorder.  
The RO concluded that this case did not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating standards.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The evidence shows that the service-connected otitis media 
with tympanoplasty and mastoiditis, hearing loss of the left 
ear and tinnitus, does not present an unusual or exceptional 
disability picture.  As discussed in detail above, the 
service-connected otitis media with tympanoplasty and 
mastoiditis causes suppuration and complications including 
hearing loss, tinnitus, and dizziness.  The veteran's left 
ear disability is rated under Diagnostic Codes 6100, 6200, 
6204, and 6260.  These diagnostic codes contemplate hearing 
loss, chronic suppuration, dizziness, and tinnitus.  See 
38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100, 6200, 6204 
and 6260.  The Board finds that the veteran's symptoms are 
consistent with the criteria in the Rating Schedule.  The 
veteran's symptoms are normal manifestations of this disorder 
and such symptoms are contemplated under the pertinent 
diagnostic codes.  The Board finds that the disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).    

There is no indication that the veteran has been hospitalized 
frequently for the left ear disability.  The evidence shows 
that the veteran was hospitalized in 1957, 1997 and November 
2000.  He underwent a left tympanomastoidectomy in October 
1997 and a left radical mastoidectomy in November 2000.   
Three surgeries in 45 years can not be considered to be 
frequent.  

The Board further finds that the evidence of record does not 
establish that the veteran's service-connected left ear 
disability causes marked interference with employment.  The 
Board stresses that 38 C.F.R. § 3.321(b)(1) requites marked 
interference with employment, not simply interference.  The 
currently assigned 10 percent disability evaluation under 
Diagnostic Code 6200, the 10 percent disability evaluation 
assigned under Diagnostic Code 6204, and the 10 percent 
evaluation assigned under Diagnostic Code 6260 are an 
acknowledgment on the part of VA that interference with 
employment exists.  See 38 C.F.R. §§ 3.321(a), 4.1; see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  

The Board has no reason to doubt that the veteran's 
disability causes him discomfort and may limit his efficiency 
in certain tasks.  This alone, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  See 
also 38 C.F.R. §§ 3.321(a), 4.1 (2001).  

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for otitis media of the left ear with 
tympanoplasty and mastoiditis, defective hearing loss of the 
left ear, dizziness, and tinnitus.  

(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability evaluation in excess of 10 
percent for otitis media of the left ear with tympanoplasty 
and mastoiditis is denied.

Entitlement to a 10 percent disability evaluation for 
dizziness due to the otitis media of the left ear with 
tympanoplasty and mastoiditis is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a disability evaluation in excess of zero 
percent for defective hearing of the left ear is denied.

Entitlement to a disability evaluation in excess of 10 
percent for tinnitus is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

